      Case 1:03-md-01570-GBD-SN Document 4678 Filed 07/11/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        7/11/2019


In re:
                                                                        03-MDL-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                        ORDER



-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         On July 2, 2019, the Plaintiffs’ Executive Committees (“PECs” or “Plaintiffs”) filed six

petitions for a writ of habeas corpus ad testificandum. ECF Nos. 4637, 4641, 4645, 4649, 4653,

4657. Plaintiffs, in other words, seek to depose six individuals allegedly in the custody or control

of the United States. These individuals can be divided into three groups: (1) deponents who are

detained at USP Florence ADMAX in Florence, Colorado (the “Supermax Detainees”); (2)

deponents who are detained at the Joint Task Force detention facility at Guantanamo Bay, Cuba

(the “Guantanamo Detainees”); and (3) a single deponent who, according to Plaintiffs, is in the

federal Witness Security Program (the “WitSec Deponent”). Id. Having reviewed Plaintiffs’

meet-and-confer discussions with the Department of Justice, IT IS HEREBY ORDERED:

         1.      Plaintiffs’ requests to depose the Supermax Detainees are GRANTED, provided

that Plaintiffs agree to the five conditions enumerated on pages one and two of the DOJ’s June

25, 2019 letter. This includes a threshold condition that the witnesses have indicated through

counsel that they intend to participate in a deposition.

         2.      Plaintiffs are directed to consult with counsel for the Guantanamo Detainees to

determine if the witnesses object to participating in a deposition in this multi-district litigation.

To the extent any Guantanamo Detainee does not raise any objections, Plaintiffs are directed to
     Case 1:03-md-01570-GBD-SN Document 4678 Filed 07/11/19 Page 2 of 2



conduct an additional meet-and-confer with the Department of Justice. Plaintiffs shall file a

status letter regarding the Guantanamo Detainees no later than Friday, July 26, 2019.

       3.      Plaintiffs’ request to depose the WitSec Deponent is DENIED without prejudice

to renewal. See ECF No. 4641. Plaintiffs are directed to file a status letter within three days of

their meet-and-confer with the Office of the Attorney General.

SO ORDERED.




DATED:         July 11, 2019
               New York, New York




                                                  2
